DETAILED ACTION
	This office action is in response to the continuation (CON) application filed on March 18, 2020.  This application is a CON of U.S. Application No. 16/259,594, which has matured into U.S. Patent No. 10,598,887 B2.
	Claims 2-21 are pending, with claim 2 being the sole independent claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on June 1, 2020, have been considered and made of record (note attached copy of forms PTO-1449).

Specification
The abstract of the disclosure is objected to because the new presented independent claim 2 does not correspond closely enough to this abstract.  An abstract should be presented more akin to current claim 2.  Correction is required.  See MPEP § 608.01(b).

Drawings
The original drawings (two (2) pages) were received on March 18, 2020.  These drawings are acknowledged.

Claim Objections
Claims 2, 5, 9, and 19 are discussed herein, however note that this is not a formal objection but merely a request for explanation of claim scope.  Regarding claim 2, the feature “a drop fiber” as being a part of a “first ribbon of optical fibers” is not immediately clear.  For example, having a drop (one or more) fiber(s) as part of a ribbon may be considered, but often a drop fiber is not an express part of the ribbon.  For example, see Figure 1 in which fibers 103 connect between elements 105 and 115, but at least one drop fiber goes to another location.  Accordingly, it is not immediately known if this “drop fiber” is a sub-part of the ribbon construction (directly “connected to”), and/or where and if the ribbon breaks off the drop fiber(s).  Additionally, the same questions of scope exist in dependent claims 5, 9 and 19 for the “drop” fiber element.  Appropriate comments and/or corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-8 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manes US 2012/0189259 A1.
Manes US 2012/0189259 A1 teaches (ABS; Figures 4, 5, 9, 15, 16; corresponding text, in particulars paragraphs [0051] – [0085]; Claims) a cable arrangement (cited Figs. represent optical signals and optical cables/fibers, at least Fig. 15 embodiment) comprising: a first multi-fiber optical connector 1560; a second multi-fiber optical connector 1580; a first ribbon of optical fibers (at 17-24 locations in 1560) (see para [0058], ribbon construction recognized by Manes) having first ends terminated at the first multi-fiber optical connector, the optical fibers of the first ribbon including at least one drop fiber (from locations 21-24 can “drop” signal(s) to 1582) having a second end routed to a drop communication interface 1582, the optical fibers of the first ribbon also including indexed fibers (from locations 17-20 to index to 1580) having second ends indexed at the second multi-fiber optical connector (to locations 1-4 of 1580); and a second ribbon of optical fibers (at locations 9-12 of 1580) (again, para [0058] for ribbon formation in Manes) having first ends terminated at the first multi-fiber optical connector (at locations 13-16 of 1560), which clearly, fully meets Applicant’s claimed structural limitations of sole pending independent claim 2.
breadth of “drop” fiber, which can merely mean splitting off from a main area to a “drop” area / location.  
Regarding dependent claims 3-4, the location of 1582 can be considered as a plug connection location in which an optical plug can be connected (para [0048]), at which multiple fibers (or multi-fiber) can be connected at 1582.
Regarding claims 5 and 6, there are at least 4 “drop” fibers shown between 1560 locations 21-24 and 1582 locations 9-12, each with a second end at the drop.
Regarding claim 7, there are multiple fibers as the plug locations in which optical connections can be made in Manes (para [0048]).
Regarding claim 8, the first and second ribbons can be considered first and second indexed fibers as in Fig. 15 Manes.
Regarding claim 13, the location at 1582 where dropping can occur in Fig. 15 can be considered as a terminal or terminus which is used for plugging connection, as shown in Figure 4 overall housing / frame, which meets all structure claimed.
Regarding claim 14, since the elements 481/483/485 for connection locations can each be plugged in differently, the “drop” can be considered as different ports which are optically accessible from the front or exterior of 402 (Fig. 4).
Regarding claim 15, access from the front/exterior can be considered as 481/483/485 of Fig. 4, while a distal terminal (at back near 462/463) could be the first multi-fiber cable location.  Distal meaning simply away from (or on the outside).



Claims 2, 3, 5, 6, 8 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conner US 2010/0092129 A1.
Conner US 2010/0092129 A1 teaches (ABS; Figures 3-5, 8; corresponding text, in particulars paragraphs [0045], [0051] – [0071]; Claims) a cable arrangement (cited Figs. represent optical signals and optical cables/fibers, at least Fig. 3 embodiment) comprising: a first multi-fiber optical connector 26; a second multi-fiber optical connector (at 38/32/20); a first ribbon of optical fibers (at F7 – F12 locations in at right side of 26 (see para [0045], ribbon construction recognized by Conner) having first ends terminated at the first multi-fiber optical connector, the optical fibers of the first ribbon including at least one drop fiber (from locations F7-F8 can “drop” signal(s) to either drop spot in upper right side of Fig. 3) having a second end routed to a drop communication interface (at upper 28/34 areas), the optical fibers of the first ribbon also including indexed fibers (from locations F9-F12 to index to P7 – P10 of 20) having second ends indexed at the second multi-fiber optical connector (to locations P7 – P10 in Fig. 3 at right); and a second ribbon of optical fibers (at locations P3 – P6 for F1 – F4) (again, para [0045] for ribbon formation in Conner) having first ends terminated at the first multi-fiber optical connector (at locations F1 – F4 of lower part of 26), which clearly, fully meets Applicant’s claimed structural limitations of sole pending independent claim 2.
The Examiner respectfully notes the claim breadth of “drop” fiber, which can merely mean splitting off from a main area to a “drop” area / location.  
Regarding dependent claim 3, the location of 28/34 at the top part of Fig. 3 can be considered as a plug connection location in which an optical plug can be connected (para [0081], “plug and play” so an element can be plugged).

Regarding claim 8, the first and second ribbons can be considered first and second indexed fibers as in Fig. 3 Conner.
Regarding claim 13, the location at 28/34 where dropping can occur in Fig. 3 can be considered as a terminal or terminus (overall element 118) which is used for plugging connection, as shown in Figure 3 overall housing / frame, which meets all structure claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-12 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Conner US 2010/0092129 A1, standing alone.
Regarding sole pending independent claim 2, Conner US 2010/0092129 A1 teaches (ABS; Figures 3-5, 8; corresponding text, in particulars paragraphs [0045], [0051] – [0071]; Claims) a cable arrangement (cited Figs. represent optical signals and optical cables/fibers, at least Fig. 3 embodiment) comprising: a first multi-fiber optical connector 26; a second multi-fiber optical connector (at 38/32/20); a first ribbon of optical fibers (at F7 – F12 locations in at right side of 26 (see para [0045], ribbon construction recognized by Conner) having first ends terminated at the first multi-fiber optical connector, the optical fibers of the first ribbon including at least one drop fiber (from locations F7-F8 can “drop” signal(s) to either drop spot in upper right side of Fig. 3) having a second end routed to a drop communication interface (at upper 28/34 areas), the optical fibers of the first ribbon also including indexed fibers (from locations F9-F12 to index to P7 – P10 of 20) having second ends indexed at the second multi-fiber optical connector (to locations P7 – P10 in Fig. 3 at right); and a second ribbon of ribbon formation in Conner) having first ends terminated at the first multi-fiber optical connector (at locations F1 – F4 of lower part of 26).  The Examiner respectfully notes the claim breadth of “drop” fiber, which can merely mean splitting off from a main area to a “drop” area / location.  
Regarding further dependent claims 9-12 and 16-21, Conner ‘129 does not expressly teach that the second ribbon of optical fibers (such as at the right side of Fig. 3 at 38/32 whree P3 – P10 are shown include a “second drop fiber” (claim 9) or a “reverse drop fiber” (claim 19) in which an additional dropping fiber is to be included on or at the second multi-fiber optical connector.
However, adding capacity and adding drop fiber available at locations P1, P2, P11, and P12, which are shown in Fig. 3 Conner but are not immediately used, would have been an obvious implementation of the added space and available ports to tap for optical signals.  Adding drops fibers to P1, P2, P11, and/or P12 in Conner Figure 3 would merely have required common skill and ordinary logic for a fiber optic communication tech to add additional capacity to the system.  Adding capacity would have been obvious in fiber optics, because more capacity would have been recognized as data systems become larger and need more signal outputs to drop to different locations.  Additionally, Conner (as well as Manes, above) clearly anticipates all claim features of base independent claim 2.  For these reasons, the further limitations of dependent claims 9 and 19 would have been obvious over Conner, standing alone.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  Such added features of additional dependent claims that further depend from claims 9 or 19 (claims 10-12, 19-18, and 20-obvious design choices and implementations of known sub-elements in the system.  Mere common skill is required to implement cross connections and fiber features for drops and indexing.  KSR.  For these reasons, claims 9 and 19, and even further dependent claims 10-12, 16-18, and 20-21 are found obvious over Conner ‘129, standing alone.  No dependent claim serves to create any patentable distinction over the very close prior art and architecture of Conner.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
The prior art made of record is cited but not used herein is also considered pertinent to applicant's disclosure: PTO-892 form references C-E:
-Reference C to Kmit for similar architecture and routing of fibers in a terminal.
-Reference D to Burnham for multi-fiber interconnection and cross routing.
-Reference E to Paradiso for drop fibers and cross connections of optics.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Daniel Petkovsek/
Primary Examiner, Art Unit 2874
February 25, 2021